Oo CO SS DW OD HB WD VY

No NO BV DY BR DR BR kek kp
S&S Sk B® F&F 8 F&F CERF aAR Dee Ss

 

 

Case 1:20-cv-01546-AWI-SAB Document9 Filed 12/07/20 Page 1 of 1

LAW OFFICES

VU.S.A. LAW OFFICES, APC
MICHAEL CHINH VU, san 178148
142 EAST MISSION STREET

SAN JOSE, CA 95112

TELEPHONE: (408) 288-7400
FACSIMILE: (408) 288-7798

EMAIL, MICHAELVU@VUSALAW.COM

  

Attorney for Defendant
EVERGREEN JOINT VENTURES, LLC

THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

GEORGE AVALOS, CASE NO. 1:20-CV-01546-A WI-SAB
Plaintiff
DEFENDANT'S CERTIFICATION OF
INTERESTED ENTITIES OR PERSONS
Versus

EVERGREEN JOINT VENTURES, LLC, ET
AL.,

)
)
)
)
)
)
)
)
Defendants )
)

 

DEFENDANTS' CERTIFICATION OF INTERESTED ENTITIES OR PERSONS

Defendant hereby submits its initial Certificate of Interested Entities or Persons as follows:
The undersigned, by his signature herebelow, certifies to the best of his knowledge, as of the
date of signing of this certification, there is no such interested entities or persons to report.
Respectfully submitted,

VU.S.A. LAW OFFICES, APC

Dated: December 07, 2020 een

Michael Chinh Vu, Esq.
Attorney for Defendant

 

eR NATE NE RESIS RC STEEP
Defendants’ Certification of Interested Entities or Persons Page 1

 

 
